
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38


FULL RECOURSE
SECURED
PROMISSORY NOTE


$175,000.00   August 21, 2001
Walnut Creek, California

    FOR VALUE RECEIVED, the sufficiency of which is acknowledged hereby, Laura
B. DePole ("Maker"), an individual, promises to pay Tier Technologies, Inc., a
California corporation ("Holder"), or order, at 1350 Treat Boulevard, Suite 250,
Walnut Creek, California or such other place as Holder may from time to time
designate, in lawful money of the United States, the principal sum of one
hundred seventy -five thousand dollars ($175,000.00), as set forth below.

1.Interest. Interest on the principal sum of this Note shall accrue at the rate
of 4.25% per annum, compounded semi-annually, based on a 365-day year and the
actual number of days elapsed. Interest shall be payable by Maker on a monthly
basis in arrears and shall not be forgiven.

2.Payment. Maker and Holder agree that Holder will repay the principal and all
interest upon the earlier of the following: twelve months from the date of
issuance of the note (August 20, 2002) or within three (3) business days of
closing of the sale of Maker's principal residence, located at Vallejo,
California.

Maker and Holder agree that if Maker's employment with Holder terminates for any
reason before this Note is completely repaid, Maker personally guarantees the
outstanding principal and all accrued interest and shall repay the balance
immediately. Holder agrees that any balance due will be paid first out of any
final wages or other payments due under Holder's employment agreement, and
Holder agrees to execute any written documentation to effect such payment.

3.Prepayment. This Note may be prepaid in whole or in part, at any time, without
penalty or premium. In the event, Maker were to exercise and sell Tier
Technologies, Inc. stock options prior to this Note being repaid in full, any
and all proceeds from the sale of such options shall be used to repay the Note
first.

4.Application of Payments. All payments received by Holder shall be applied
first to accrued interest, then to any other charges due with respect to this
Note, and then to the then-unpaid principal balance.

5.Security. This Note shall be secured by all outstanding Class B Common Stock
options held by Maker, as set forth in Exhibit A hereto.

6.Default and Remedies.

a. Default. Maker will be in default under this Note if (i) Maker fails to repay
principal in interest in full in accordance with the terms set forth in Sections
1 and 2, or (ii) Maker breaches any other covenant or agreement under this Note.

b.Remedies. Upon Maker's default, Holder may (i) upon fifteen (15) days' written
notice to Maker, declare the entire principal sum and all accrued and unpaid
interest hereunder immediately due and payable and (ii) exercise any and all
remedies provided under applicable law. Maker accepts and agrees that this Note
is a full recourse Note and that Holder may exercise any and all remedies
available to it under law.

1

--------------------------------------------------------------------------------



7.Waivers. Maker, and any endorsers or guarantors hereof, severally waive
diligence, presentment, protest and demand and also notice of dishonor of this
Note, and expressly agrees that this Note, or any payment hereunder, may be
extended from time to time without notice, all without in any way affecting the
liability of Maker or any endorsers or guarantors hereof. No extension of time
for the payment of this Note, or any installment hereof, agreed to by Holder
with any person now or hereafter liable for the payment of this Note, shall
affect the original liability of Maker under this Note, even if Maker is not a
party to such agreement. Holder may waive its right to require performance of or
compliance with any term, covenant or condition of this Note only by express
written waiver.

8.Miscellaneous.

a.Maker shall pay all costs, including, without limitation, reasonable
attorneys' fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Note or the enforcement of any rights hereunder, Holder shall be
entitled to, in addition to any other relief to which Holder may be entitled,
all legal and court costs and expenses, including reasonable attorneys' fees,
incurred by Holder in connection with such action.

b.This Note may be modified only by a written agreement executed by Maker and
Holder.

c.This Note shall be governed by California law.

d.The terms of this Note shall inure to the benefit of and bind Maker and Holder
and their respective heirs, legal representatives and successors and assigns.

e.Time is of the essence with respect to all matters set forth in this Note.

f.If this Note is destroyed, lost or stolen, Maker will deliver a new Note to
Holder on the same terms and conditions as this Note, with a notation of the
unpaid principal and accrued and unpaid interest in substitution of the prior
Note. Holder shall furnish to Maker reasonable evidence that the Note was
destroyed, lost or stolen and any security or indemnity that may be reasonably
required by Maker in connection with the replacement of this Note.

IN WITNESS WHEREOF, Maker has executed this Note as of the date and year first
above written.

    Maker:   /s/ Laura B. DePole

--------------------------------------------------------------------------------

Laura B. DePole  
APPROVED:
 
Holder:
 
/s/ Jim Bildner

--------------------------------------------------------------------------------

Tier Technologies, Inc.
 
 
By:
 
Jim Bildner, CEO

--------------------------------------------------------------------------------

Print Name and Title

cc:Human Resources
Accounting

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.38



FULL RECOURSE SECURED PROMISSORY NOTE
